            Case 4:19-cv-00857-KGB Document 14 Filed 01/27/21 Page 1 of 1




                           THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

LEAH DONAHOU                                                                         PLAINTIFF

v.                                  Case No. 4:19-cv-00857-KGB

ANDREW M. SAUL, COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION 1                                                   DEFENDANT

                                            JUDGMENT

          Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that the decision of Andrew M. Saul, the Commissioner of the Social Security

Administration, is vacated and remanded with instructions for further review. This is a “sentence

four” remand within the meaning of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89

(1991).

          It is so adjudged this 27th day of January, 2021.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge




     1
     Andrew M. Saul was confirmed as the Commissioner of the Social Security Administration
on June 6, 2019. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul is
automatically substituted as a party.
